Opinion of the Court by
Judge Robertson:
The testimony is vexatiously conflicting on the decisive question of identity. That of Hall who raised the appellee’s mule and of Zimmerman who sold it to Steinberger,' is so positive and explicit as to its peculiar identifying marks, as to incline the preponderance in the appellee’s favor. But however this may be, there is such an apparent diversity as not to allow this court to disturb the verdict of twelve jurors who saw and heard the witnesses. Wherefore the judgment is affirmed.